Citation Nr: 1144606	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia VA Medical Center


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation on December 11, 2007, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from October 2002 to October 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

A review of the record shows that the Veteran reported for emergency treatment on December 11, 2007, at Citrus Memorial Health Foundation for a bleeding spot on her left arm.  The medical records reflect that she was not in discomfort upon her admission.  She arrived via private car and walked into the facility on her own.  The Veteran related that she had gotten out of the shower and noticed bleeding from a pinhole on her left arm which would not stop.  At the hospital, a gauze bandage was applied to control bleeding.  She was instructed to apply pressure and leave the bandage on for one hour.  The report noted that there was a small puncture wound spot and that the bleeding had stopped by the time the Veteran arrived at the hospital.  The discharge diagnostic impression was hemorrhage.

The Veteran and her representative assert that the Veteran was treated for a disability which should receive compensation under 38 U.S.C.A. § 1151.  Specifically, they contend that the bleeding derived from a vascular disability and/or cancer which should have been detected and treated during the Veteran's pregnancy by her VA obstetrician/gynecologist.  In essence, they maintain that benefits should be paid pursuant to 38 U.S.C.A. § 1728 since the Veteran's disability for which she received treatment should be subject to compensation under 38 U.S.C.A. § 1151 (paid as if service-connected).  The Veteran's representative also claimed that service connection is warranted for this disability, to include as due to undiagnosed illness.  

Thus, the matter of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and/or service connection for a vascular disability and cancer has been raised and is inextricably intertwined with the matter currently on appeal.  Accordingly, the issue on appeal must be deferred pending adjudication of the newly raised issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In that regard, issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and/or service connection for a vascular disability and cancer must be adjudicated by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, adjudicate the claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a vascular disability (hemorrhage) and cancer; and entitlement to service connection for a vascular disability (hemorrhage) and cancer, to include as due to undiagnosed illness.  The Veteran should be notified of this decision and of her appellate rights.

2.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


